Citation Nr: 0631768	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  96-44 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for inactive pulmonary 
tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

As much as the Board regrets delaying the adjudication of 
this claim once again, it finds that the development 
requested in its February 2006 remand must be completed in 
order for a decision to be issued on the merits of the 
claim.  In addition, a remand by the Board confers on the 
claimant the right to compliance with the remand orders as a 
matter of law.  Stegall v. West, 11 Vet. App. 268 (1998).  
Further development would also ensure that the veteran's due 
process rights, including those associated with the duties 
to notify and assist, are met.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  

The Board's February 2006 remand instructions specifically 
ordered the administration of all necessary tests for rating 
chronic bronchitis, interstitial lung disease, and 
restrictive lung disease, and instructed the examiner to 
indicate why any test was not performed.  Not all of the 
tests were administered.  Furthermore, there was no 
indication as to why these tests were not administered.  

In order to determine whether an increased rating for the 
veteran's service-connected inactive pulmonary tuberculosis 
is warranted, the tests that were not performed, to include 
measuring the diffusion capacity of carbon monoxide, single 
breath (DLCO (sb)) and the maximum exercise capacity 
(measured in milliliters per kilogram per minute 
(ml/kg/min)), must be conducted.  Without these tests, and 
without an explanation regarding why they were not 
administered, the Board is unable to fully assess the merits 
of the veteran's claim.  

The veteran was found to suffer from severe obstructive 
airway disease during a May 2005 VA examination; the 
examiner opined that it was not a residual of his service-
connected disability.  In addition to the instructions 
regarding the request for the administration of tests, the 
Board's February 2006 remand orders also included a request 
that during the next VA examination, the examiner note what 
disabling effects exist if a pulmonary disability or 
diagnosis unrelated to service-connected inactive pulmonary 
tuberculosis is present, and to note whether it is due to 
the service-connected disease alone and, if not possible to 
differentiate between the disabling effects of service-
connected inactive pulmonary tuberculosis and non-service-
connected pulmonary problems, to so indicate.  The veteran 
was diagnosed with moderately severe obstructive airway 
disease following the March 2006 pulmonary function testing.  
The VA examiner did not indicate, however, whether there are 
any disabling effects of this disability; whether any 
disabling effects are due to the service-connected inactive 
pulmonary tuberculosis alone; and whether it was impossible 
to differentiate between the disabling effects of service-
connected inactive pulmonary tuberculosis and non-service-
connected pulmonary problems.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Schedule the veteran for a VA 
respiratory examination to ascertain the 
nature and severity of any residual 
disability due to the service-connected 
inactive pulmonary tuberculosis. The 
examiner must review the claims folder. 
All necessary tests for rating chronic 
bronchitis, interstitial lung disease, 
and restrictive lung disease (i.e., FVC, 
FEV-1, FEV-1/FVC, DLCO(sb), maximum 
exercise capacity expressed in ml/kg/min) 
should be performed unless 
contraindicated. If a test cannot be 
performed, the examination report should 
indicate why the test was not performed. 

The examiner should specifically note 
whether there is any residual pulmonary 
fibrosis due to the pulmonary 
tuberculosis. If a pulmonary disability 
or diagnosis unrelated to the service- 
connected inactive pulmonary tuberculosis 
exists, the examiner should indicate what 
the disabling effects due to the service- 
connected disease alone are. If it is not 
possible to differentiate between the 
disabling effects of service-connected 
inactive pulmonary tuberculosis and non- 
service-connected pulmonary problems, the 
examiner should so indicate.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
